This was a direct violation of the oath of the juryman, which is the principal guard placed upon jurors in this state, although the law requires that they should be kept confined by an officer until they are agreed in a verdict; yet it has ever been practiced for the jury to adjourn and disperse to their quarters, and if they are suffered to enter hato conversation respecting causes they have under consideration, with persons not of the jury, the purity of trials by jury would be perverted and corrupted, therefore the most vigilant attention is required. See Dana v. Roberts, Hartford September A. D. 1789.